DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 20 were amended.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 – 6, 12, 14, and 17 have been fully considered and resolve the issues of indefiniteness.  The rejections of 26 April 2022 have been withdrawn. 

35 USC §103 
Applicant’s amendments with respect to claims 1 – 20 have been fully considered.  The rejection of 26 April 2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin C. Kunzendorf on 23 August 2022.

The application has been amended as follows: 
12. A timing prediction system comprising: 
a Coriolis flowmeter; and 
a calculation device connected to the Coriolis flowmeter, 
wherein the Coriolis flowmeter comprises: 
	 a Coriolis sensor unit configured to detect a vibration of a vibration tube to output a first output signal; 
	a current amplifier configured to supply a drive current for vibrating the vibration tube to the Coriolis sensor unit; 
	an amplifier configured to amplify the first output signal output from the Coriolis sensor unit to output a second output signal; 
	a smoother configured to smooth the second output signal output from the amplifier to output a third output signal; 
	a control amplifier configured to amplify a difference between the third output signal output from the smoother and a target voltage to output a fourth output signal; 
	a voltage setter configured to output a fixed gain setting voltage; 
	a switch configured to select either the fourth output signal or the fixed gain setting voltage; 
	a multiplier configured to multiply the second output signal output from the amplifier by the fourth signal or the fixed gain setting voltage selected by the switch to output a fifth output signal to the current amplifier; and 
	a first hardware processor configured to control the voltage setter and the switch, 
wherein the current amplifier is configured to amplify the fifth output signal output from the multiplier to generate the drive current, wherein the first hardware processor is configured to: 
	obtain a growth ratio of an integral value of a square value of an output value from the Coriolis sensor unit when the switch is caused to select a first gain; 
	obtain an attenuation ratio of the integral value of the square value of the output value from the Coriolis sensor unit when the switch is caused to select a second gain which is smaller than the first gain; and 
	calculate a first parameter indicating at least one of a spring constant of the vibration tube and a damping coefficient of the vibration tube on the basis of the growth ratio, the attenuation ratio, the first gain, and the second gain, 
wherein the calculation device comprises a second hardware processor configured to:
	predict a time required for a state of the vibration tube to become a state requiring maintenance, using the first parameter or a second parameter obtained by performing a predetermined calculation on the first parameter.


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 20, the closest prior art of record, Miyaji and Mattar, either singularly or in combination, fail to anticipate or render obvious the Coriolis flowmeter, timing prediction system, or timing prediction method comprising 
wherein the hardware processor is configured to: 
obtain a growth ratio of an integral value of a square value of an output value from the Coriolis sensor unit when the switch is caused to select a first gain; 
obtain an attenuation ratio of the integral value of the square value of the output value from the Coriolis sensor unit when the switch is caused to select a second gain which is smaller than the first gain; 
calculate a first parameter indicating at least one of a spring constant of the vibration tube and a damping coefficient of the vibration tube on the basis of the growth ratio, the attenuation ratio, the first gain, and the second gain; and 
predict a time required for a state of the vibration tube to become a state requiring maintenance, using the first parameter or a second parameter obtained by performing a predetermined calculation on the first parameter,
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 11 and 13 – 19, the closest prior art of record, Miyaji, Mattar, and Aragones either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 12, and 20, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862